The majority opinion apparently adopts as the rule in this state, that the long standing legal maxim "Ignorantia juris neminem excusat" does not apply to lawyers who prepare pleadings in cases, but does apply to every one else. This court has apparently failed to give effect to any such exception in the case of Brett vs. First National Bank of Marianna, 97 Fla. 284, 120 So. 554, and the many cases that have followed it, under which lawyers have been denied attorney's fees because they failed to comply with ultra technical rules for pleading and claiming same in declarations and bills of complaint, and I hesitate to depart from well established precedents by making an exception in this case in favor of a party who apparently knowingly and deliberately employed an attorney "entirely ignorant of the law of pleading and not possessed of great knowledge of the English language" to defend his case, as referred to in the opinion of my distinguished brother, Mr. Chief Justice Buford, in the majority opinion, especially when there was such a considerable number of qualified attorneys at the Jacksonville bar from which the party might have selected counsel more able to present his defense, if he has any. *Page 1495